Citation Nr: 9906354	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  91-22 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1. Entitlement to an increased evaluation for the veteran's 
service-connected history of undifferentiated type chronic 
schizophrenia, currently rated noncompensably disabling. 

2.  Whether the veteran has submitted new and material 
evidence sufficient to reopen a claim for service connection 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1973.

The appeal of the claim for an increased rating for history 
of undifferentiated-type chronic schizophrenia arises from 
the April 1991 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, in pertinent part, denying an increased evaluation 
for the veteran's service-connected, noncompensably-rated 
history of schizophrenia. 

The appeal of the request to reopen a claim for service 
connection for PTSD arises from a December 1992 RO decision 
finding that new and material evidence had not been submitted 
sufficient to reopen that claim.  The veteran submitted a 
statement in May 1993 which may be construed as a notice of 
disagreement with that decision; a Supplemental Statement of 
the Case in October 1993 addressed the question of service 
connection for PTSD; and submissions in support of the 
veteran's claim in November 1993, including of a March 1991 
psychiatric evaluation diagnosing PTSD, may be construed as a 
substantive appeal for service connection for PTSD.  
Accordingly, the Board finds that the request to reopen a 
claim for service connection for PTSD is properly on appeal 
before the Board.  That request to reopen is the subject of 
remand, below.  


FINDING OF FACT

The veteran's service-connected history of undifferentiated-
type schizophrenia does not exist. 


CONCLUSION OF LAW

An increase above the noncompensable rating currently 
assigned for history of undifferentiated-type schizophrenia 
is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from October 1969 to 
December 1973.

Service medical records show that the veteran was 
hospitalized for 14 days in October 1972 with a diagnosis of 
schizophrenia, chronic, undifferentiated, acute, manifested 
by ambivalence, flat affect, and associative disorders.  
Precipitating stressor were noted to include routine duties 
and possibly a temporary duty assignment (TDY) to Guam.  The 
veteran was also noted to have a premorbid personality, and 
to be withdrawn with a history of fears and anxieties.  The 
veteran was noted to have been hospitalized because of 
feelings of social isolation and depression, and suicidal 
behavior.  Reportedly, he had gone to a rooftop near his home 
with thoughts of jumping off, but his wife had dissuaded him.  
Upon hospitalization the veteran suffered from anxiety, a 
great deal of nervousness around people,  and uncontrolled 
constant worrying, with preoccupying ruminations and fears of 
separation from his wife and breakup of their marriage.  He 
was treated with Thorazine, Stelazine, and Artane.  A May 
1973 service medical record noted that the veteran gradually 
improved.  A September 1973 service separation examination 
report noted a history of treatment for acute and chronic 
schizophrenia from October to December, 1972, but diagnosed 
no current psychiatric disability.  In the separation 
examination report, there were noted to be no complications 
or sequela following the hospitalization. 

At a March 1974 VA examination for compensation purposes, the 
veteran complained that he was unemployed but had several job 
opportunities which he could not accept due to severe pain in 
his left chest.  A history included a service history of two 
brief difficulties, both with rapid recovery: his wife 
reportedly cheating on him, resolved by the transport of his 
wife to his stationing in Okinawa; and a transfer away from 
his wife with the veteran reportedly becoming panicky and 
nervous, resulting in hospitalization, a diagnosis of 
schizophrenia, and successful treatment with Thorazine.  
Objectively, the examiner found no evidence of mental 
illness.  The veteran was currently well oriented, of normal 
affect, and with no reported periods of depression, anxiety, 
or anything akin to a thought disorder. Conversation was 
rational and coherent.  Behavior and speech were within 
normal limits.  The veteran reported eating and sleeping 
well.  Judgment appeared adequate and insight was good.  
Arithmetic cognition, knowledge base, and proverb 
interpretation were also satisfactory.  There was no evidence 
of somatic preoccupation, delusions, illusions, 
hallucinations, or paranoid trends.  The examiner diagnosed, 
in pertinent part, history of depressive reaction, associated 
with situational problems, now in complete remission.  Also 
diagnosed was "[n]o present evidence to support the 
diagnosis of schizophrenic reaction." 

In an October 1981 letter, D. W. Pearson, M.D., a private 
psychiatrist, informed that the veteran had been referred to 
him for evaluation.  The veteran complained of being unable 
to overcome his depression and suffering from flashbacks.  
The psychiatrist recorded a thorough history as told him by 
the veteran, in which the veteran was apparently in Vietnam, 
but without remembering that experience well. He reported 
wanting to get out of the military and accordingly faking 
being crazy.  He explained that he had gone to the chaplain 
and told him he was suicidal and wanted to jump off the roof 
of an apartment building because he was depressed and wanted 
to die.  He reported carrying out the ruse, being transferred 
to the Travis Air Base, being treated with Thorazine, and 
eventually being discharged from the Air Force.  However, at 
another point in the interview the veteran reported being 
depressed as long as he could remember, and losing thirty 
pounds.  He also reported difficulty sleeping.  He further 
reported a history of abuse of Percodan and Valium.  
Objectively, the veteran's affect was flat but he spoke 
easily.  He described violent dreams vividly but without 
change in affect.  He reported that life meant nothing to him 
and suggested that he might kill himself.  He also described 
hearing voices calling him when no one was there, and once 
having a visual hallucination during a lightning storm which 
caused him to think he was back in Da Nang.  He also reported 
having "déjà vu" experiences of remembering things from 
Vietnam.  He felt people were out to get him, and did not 
trust people, and became scared.  He was noted to be very 
self-conscious.  The examiner thought that the veteran 
appeared markedly confused in his cognitive processes, but 
found no evidence of a clear thought disorder.  The examiner 
diagnosed a chronically depressed personality with depression 
for several years.  The examiner noted that the veteran had 
reported multiple problems with relationships, with much 
difficulty establishing a trusting relationship.  The 
examiner concluded that the veteran was probably extremely 
manipulative, with possible traits of a borderline 
personality process.  The examiner noted that the veteran had 
used suicidal ideation both to get himself out of the 
military and to get himself into treatment, and suggested the 
veteran might be humoring him.   

At an August 1983 VA psychiatric examination for compensation 
purposes, the veteran complained that he began having 
nightmares and flashbacks beginning two years prior.  He 
reported his psychiatric symptoms began in Vietnam, with 
feeling chronically suicidal.  He also reported a traumatic 
incident in service in which a fellow soldier was blown up.  
He reported being addicted to Percodan from 1973 to 1976.  He 
reported not liking life upon returning from service, and 
reported suffering from survivor guilt.  He reported that he 
sought psychiatric help when he began to make concrete plans 
for suicide.  He complained of symptoms within the past year 
including vivid nightmares of attacks by shells and mortar 
rounds, and of friends being killed.  He also complained of 
startle reactions.  Objectively, the veteran was soft spoken, 
with coherent speech without pressure.  Mood was somewhat 
sad.  Cognition appeared intact without disorientation or 
memory loss.  He denied hallucinations or delusions.  He 
reported thinking of Vietnam everyday, but reported that his 
concentration was now satisfactory.  He reported working 
full-time in the prior year cleaning chimneys.  The examiner 
diagnosed chronic PTSD, with response to treatment and an 
excellent prognosis.  

Private outpatient treatment records from 1973 to 1990, 
submitted by the veteran's representative in December 1990, 
included some notations of shortness of breath attributed 
possibly to anxiety beginning in 1988.

The claims file contains VA psychiatric outpatient treatment 
records from 1991 and 1992, in which the veteran was treated 
for symptoms of PTSD including depressive symptoms.  No 
psychosis, including no schizophrenia, was mentioned in these 
records.  

At a March 1991 VA examination, the veteran was evaluated for 
PTSD for compensation purposes.  A brief problem with abuse 
of Valium and Percodan was noted, but the veteran reported 
now being substance free, with no consumption of alcohol.  He 
reported having symptoms of PTSD including flashbacks, 
nightmares, crying spells, difficulty sleeping, being 
frequently withdrawn, avoiding crowds, hypervigilance, and 
ready startle response.  Objectively, the veteran related 
easily and well.  Affect was appropriate to content, and 
speech was well constructed.  Associations were logical and 
coherent.  Hallucinations and delusions were denied.  There 
was no evidence of homicidal, suicidal, or paranoid ideation.  
Concentration was good.  Memory was two of four words in five 
minutes.  The veteran used a cane to walk and reported having 
shortness of breath.  The examiner assessed PTSD and 
dysthymia.  She added that shortness of breath reported by 
the veteran was possibly related to panic attacks.  The 
examiner did not assess any psychosis.  

At a July 1992 VA psychiatric examination for compensation 
purposes, the veteran was noted to be receiving VA treatment 
for PTSD, and receiving private treatment from a Dr. Jones, 
including with anti-mood and anti-depression medication.  A 
history was noted of being hospitalized in service following 
being overrun by mortars.  The veteran was noted to speak 
emotionally about the mortar incident, in which he witnessed 
another soldier killed.  He also reported difficulties with 
memories of Vietnam and flashbacks.  Objectively, the veteran 
narrated clearly and coherently with "some medical 
authenticity," though affect was somewhat constricted and 
inappropriate to situation and ideation.  Mood was depressed.  
There was no evidence of any psychotic thought disorder 
including no auditory or visual hallucinations, and no 
delusions.  Some vague suicidal ideations were reported but 
assessed to be insignificant, and there was no homicidal 
ideation.  He was oriented times three, and memory was intact 
to past, recent, and remote events.  There was no cognitive 
impairment and intellectual skills were good.  Judgment was 
intact and the veteran showed some insight.  The examiner 
assessed PTSD, and opiate addiction in remission.  

The claims file contains psychiatric treatment notes and 
evaluations by F. D. E. Jones, M.D., a private psychiatrist, 
for treatment of the veteran from 1991 to 1993.  In a March 
1991 evaluation report, the psychiatrist noted some prior 
history including a history of combat participation in 
Vietnam, with a wound to the left leg and witnessing the 
death of a friend.  The veteran reported that approximately 
five years after returning to the United States he began 
having emotional illness, difficulty sleeping, flashbacks 
about incidents in service, dreams of war, intrusive 
thoughts, inability to watch war movies, difficulty 
remembering some Vietnam experiences, detachment from family 
and friends, absence of loving feelings, frequent angry 
outbursts in the past which were currently less frequent, 
exaggerated startle response, hypervigilance, difficulty 
concentrating, shakiness, jitteriness, inability to relax, 
fatigue, an eyelid twitch, restlessness, anxiousness, 
fearfulness, worrisomeness, apprehension, edginess, 
impatience, difficulty breathing, tightness in the chest, 
sweating, heart pounding and racing, cold and clammy hands, 
dry mouth, dizziness, tingling of the hands and feet, upset 
stomach, a lump in the throat, and hot or cold spells.  
However, he did not think he could read people's minds, or 
that others could put thoughts in his head or remove thoughts 
from him, or that others could control him with their minds 
or machines, and did not think anyone or any group wanted to 
hurt him; he had also not had such thoughts previously.  Past 
medications included Imipramine, BuSpar, and Prozac.  The 
psychiatrist assessed that the veteran was not psychotic.  
Diagnoses included PTSD from the Vietnam War, generalized 
anxiety disorder, and major depressive disorder.  The 
psychiatrist assessed an emotional illness attributable to 
the veteran's war experiences.  

At an August 1991 RO personal hearing, the veteran testified 
that he was being treated by a Dr. Jones, who, the veteran 
suggested, had thought that the veteran's condition could be 
post traumatic stress or schizophrenia.  He testified, in 
effect, that he believed he had schizophrenia or post 
traumatic stress because of nightmares or flashbacks he had 
had including of war experiences in Vietnam.  He testified 
that he had been treated both by the VA and privately by Dr. 
Jones for his psychiatric conditions.  

In a May 1992 letter, Dr. Jones expressed his inability to 
reconcile the absence of service records or other 
corroborative evidence of the veteran's presence in Vietnam, 
and the veteran's detailed, clinically accurate depiction of 
his experiences and symptoms.  He noted that the veteran's 
depictions did not have the characteristics typical of one 
faking such experiences and symptoms, and accordingly 
concluded that the veteran may be either an "extremely 
clever malingerer", or suffered from some kind of psychosis 
or factitious disorder.  

The claims file contains a July 1993 VA psychiatric 
examination report for compensation purposes, the product of 
examination interviews conducted jointly by two VA 
psychiatrists.  At that examination, the veteran reported 
depression with loss feelings, a loss of appreciation for 
life, and self-destructiveness.  He also reported having 
"shell shock", including being readily startled, having 
memories of persons killed in Vietnam, and sleep disturbance.  
He reported having violent dreams including dreams of dead 
people and of killing people, as well as apparent flashbacks 
during the day triggered by the smell of fuel, lightning, or 
gun shot noises.  He reported having experienced the symptoms 
for the prior four or five years with a period of improvement 
during therapy.  The veteran reported a military history 
including two months in combat with the 366th Tactical Fight 
Squad.  He also reported being diagnosed with severe 
depression.  He was noted to have been treated for the prior 
three years by a private psychiatrist, with medications 
including Wellbutin, Tranxene, Depakote, and Lithium.  The 
veteran had worked as an automotive mechanic and had been 
self-employed as a chimney mason in the past, but reported 
having last worked in 1988.  He carried a cane which he 
reported was required due to a lung condition which made him 
short of breath.  Objectively, upon examination the veteran 
was tearful with crying episodes.  Mood was depressed.  
Speech was coherent and relevant.  No psycho-motor 
retardation was observed.  The veteran reported always 
thinking of suicide and reported two apparent attempts.  
However, the latest attempt was reportedly a week prior when 
he closed his garage and intended to kill himself with carbon 
monoxide poisoning, but did not do so because he changed his 
mind.  Contradictorily, he reported that nothing would stop 
him from suicide.  He reported infrequently hearing his name 
being called, but the examiners concluded that this was 
probably a perceptual distortion and not a true 
hallucination.  There were also no delusions.  The veteran 
was oriented in all spheres, and recent and remote memory 
were within normal limits.  Calculation ability was superior 
and fund of general knowledge was at the good average level.  
The examiners diagnosed PTSD, anxiety disorder, and moderate 
to moderately severe dysthymia.  Current considerable 
medication was noted to be possibly assisting the veteran 
with his depressive symptoms.  The examiners noted that the 
veteran gave an impression of expressing his symptoms 
honestly, supporting the PTSD diagnosis.  

A January 1994 addendum to the July 1993 VA psychiatric 
examination for compensation purposes was signed by the same 
two physicians who concurred in the July 1993 report.  The 
examiner drafting that report informed that he had thoroughly 
reviewed the veteran's entire medical record, and found in 
the entire record no evidence to substantiate a diagnosis of 
schizophrenia.  That examiner added that in the prior medical 
records the predominant diagnoses were PTSD and depression 
"or more accurately Dysthymia."  He revised the diagnoses 
assigned in the July 1993 report to possibly omit the 
diagnosis of anxiety disorder, based on poor documentation of 
that disorder, and to change the depression/dysthymia 
diagnosis to severe dysthymia.  

In a September 1993 evaluation, Dr. Jones noted that the 
veteran had continued symptoms of PTSD, including intrusive 
thoughts, dreams of war, flashbacks, angry outbursts, 
hypervigilance, feelings of detachment, fear of an affected 
future, and difficulty with sleep.  The psychiatrist also 
diagnosed severe depression, including wanting to kill 
himself and considering using carbon monoxide; feelings of 
worthlessness and depressed mood; difficulty concentrating, 
thinking, and remembering; retarded behavior and actions; 
indecisiveness; and loss of interest in things.  The 
psychiatrist also noted many anxiety symptoms.  



Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).   In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's conditions.  Schafrath v. Derwinski, 1 Vet.App. 
589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

In this case the veteran contends that his service-connected 
schizophrenia has increased in severity and that he is 
accordingly entitled to an increased, compensable rating for 
that disability.  

The Board has carefully reviewed all the medical evidence 
within the claims file, and finds no basis for a compensable 
evaluation for schizophrenia.  The veteran underwent a VA 
examination for compensation purposes conducted by two VA 
psychiatrists in July 1993 who concurred in their assessment 
that the veteran did not suffer from schizophrenia.  In a 
January 1994 addendum to the examination report, the VA 
psychiatrists reaffirmed their position, and concluded, 
following a thorough review of the entire medical record, 
that there was no basis in the entire medical record for a 
diagnosis of schizophrenia at any time, past or present.  
While service medical records have been noted to include a 
diagnosis of acute and chronic schizophrenia with treatment 
for same, with recovery apparently without residuals, the 
July 1993 VA examiners in essence concluded that whatever may 
have been ailing the veteran in service had not been 
schizophrenia.  Indeed, in no psychiatric examination report 
post service within the claims file was a diagnosis made of 
schizophrenia.  

In fact, the only suggestion of a possibility of a diagnosis 
of any psychosis post service is in a May 1992 letter wherein 
F. D. E. Jones, M.D., a private psychiatrist, suggested the 
possibility of alternative diagnoses including a psychosis, a 
factitious disorder, or the veteran being an "extremely 
clever malingerer," based on that physician's inability to 
reconcile the veteran's convincing depiction of both 
experiences in Vietnam and symptoms of PTSD with the absence 
of any service records or other evidence indicating the 
veteran's presence in Vietnam.  Hence Dr. Jones' suggestion 
of a psychosis was not an affirmative diagnosis based on 
medical findings to support that diagnosis other than that 
psychiatrist's unwillingness to entirely accept that the 
veteran might have a factitious disorder or be an extremely 
clever malingerer.  In any case, there is no suggestion by 
Dr. Jones that the psychosis suggested as a possibility was 
schizophrenia.    

The July 1993 VA examiners ultimately assigned diagnoses of 
PTSD and severe dysthymia.  Even the March 1974 VA 
examination report for compensation purposes, immediately 
preceding the April 1974 RO rating decision granting service-
connection for a history of schizophrenia and assigning a 
non-compensable rating for that history of disorder, did not 
diagnose even so much as a history of schizophrenia.  While 
the March 1974 examiner noted the history of a diagnosis 
within the service medical record of schizophrenia, the 
examiner did not diagnose a history of schizophrenia, but 
rather diagnosed a history of depressive reaction associated 
with situational problems, in complete remission.  

Hence from the very thorough, most recent examination report 
by two VA psychiatrists in July 1993 with an addendum in 
January 1994,  and from all the post-service mental heath 
evaluations and treatment records, both VA and private, the 
Board concludes that the veteran does not have schizophrenia 
and has not had schizophrenia since separation from service.  
Because there can be no compensable level of disability for a 
disorder that does not exist, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased rating for service-connected 
schizophrenia.  38 C.F.R. §§ 4.1, 4.10 (1998).  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The veteran's representative in a January 1999 informal 
hearing presentation argued that because the DSM-IV five-
point multi-axial system of diagnosis was adopted in 1994, a 
date after the most recent VA examination for compensation 
purposes in July 1993, the veteran should be afforded another 
VA examination with use of that improved system of diagnosis 
of disability, to better gauge the level of total disability 
resulting from his present condition.  The representative 
also requests every benefit which may be afforded in law, 
citing Ledford v. West, 136 F.3d 776 (1998).  The 
representative thus might also argue that a remand is in 
order because the schedular criteria for evaluating the level 
of disability of mental disorders has been revised subsequent 
to the must recent VA examination for compensation purposes 
in July 1993 and the most recent Supplemental Statement of 
the Case in August 1994.  See Karnas v. Derwinski, 1 Vet.App. 
308 (1990).  However, the rating schedule is a guide for 
evaluating only nature and degree of a disability resulting 
from a disease or injury.  38 C.F.R. § 4.1 (1998).  The 
present case is an exceptional one where the recent VA 
examination for compensation purposes and all prior post-
service records indicate that the disease for which the 
veteran is service-connected, schizophrenia, does not exist.  
When a disease does not exist - as opposed to being merely 
inactive or in remission - there can be no question that 
there is no level of disability for which compensation may be 
afforded.  The Board does not find it necessary herein to 
discuss the schedular criteria for schizophrenia, either in 
current form or as they were at the time the veteran filed 
his claim for an increased rating.  No change in the criteria 
for evaluating the level of disability, be it the DSM-IV 
five-point multi-axial system of diagnosis or the harmonized 
schedule of diagnostic criteria for rating mental disorders, 
38 C.F.R. § 4.130 (1998), can justify re-evaluation of that 
which does not exist.  Accordingly, as the medical record 
presents a sufficiently current determination of the 
nonexistence of the service-connected disability, a remand to 
determine more properly or with greater accuracy the 
disability level of that nonexistent disability is not in 
order.  See 38 C.F.R. § 4.10 (1998).


ORDER

Entitlement to an increased rating above the noncompensable 
rating currently assigned for history of undifferentiated-
type schizophrenia is denied. 


REMAND

The veteran contends that he has submitted evidence 
sufficient to warrant reopening his claim for service 
connection for PTSD.  He does not allege combat with the 
enemy in service.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit, addressing 
the question of the evidence that must be submitted to reopen 
a previously finally disallowed claimed, held that "new and 
material evidence" as provided in 38 C.F.R. § 3.156(a) had 
been impermissibly defined in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), as requiring "a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
Pursuant to Hodge, the standard currently to be applied is 
that expressed within 38 C.F.R. § 3.156(a).  Hence, new and 
material evidence sufficient to reopen a previously finally 
disallowed claim means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).

In the present case, the last prior final denial of the 
veteran's claim for service connection for schizophrenia was 
in April 1991, when the RO confirmed a prior November 1983 
decision finding that service connection was not warranted 
because there was no evidence that the veteran was ever in 
Vietnam and there were no stressors.  Hence the April 1991 
decision affirmed those factual findings - absence of 
evidence of service in Vietnam and no stressors - to deny 
reopening the claim.  At the time of the April 1991 decision 
the claims file contained diagnoses of PTSD, including one 
made at a March 1991 VA psychiatric examination for 
compensation purposes.  

Since the time of that last prior final denial, the veteran 
submitted statements dated in September 1993 and December 
1993 to the effect that he was stationed in a temporary duty 
assignment (TDY) in Da Nang, Vietnam in July 1972, and 
experienced a mortar shelling and a fellow soldier being 
blown up near him by one of the mortars. 

Specifically, in a September 1993 statement, the veteran 
reported being transferred in July 1972 for a temporary duty 
assignment (TDY) with the 366th Munitions Maintenance 
Squadron in Da Nang, where he was assigned to the "bomb 
dump" where he assembled bombs, attaching fuses, tail fins, 
and lanyards.  He reported that on a Sunday night in July 
1972 they were shelled with mortars, and that he, a fellow 
soldier named Bobby who shared quarters with him, and others 
ran from their barracks to the bunker.  But the veteran 
reported that while they were trying to reach the bunker a 
shell fell close to them, with something hitting the 
veteran's leg and causing him to fall down, and a fellow 
soldier named Bobby being hit and pieces of that soldier 
landing all over the veteran. 

In a statement dated December 1993, the veteran reported 
serving with the 366th Munitions Maintenance Squadron in Da 
Nang, on TDY from Guam.  He informed that the orders from the 
TDY were dated July 1972, but that the orders had since been 
lost by the military.  He contended that while on the TDY in 
Da Nang he experience a mortar attack in which a fellow 
soldier was killed while near him, and that the death of that 
fellow soldier was an experience that recurred for him every 
day. 

The general facts of the claimed stressor - of a fellow 
soldier blown up by a mortar while he and the veteran were 
leaving the barracks - were noted in an August 1983 VA 
psychiatric examination for compensation purposes.  However, 
his stationing with the 366th Munitions Maintenance Squadron 
in Da Nang was not previously reported.  

The Board does not here reopen the veteran's claim for 
service connection for PTSD.  Nonetheless, the Board finds 
that additional development is warranted.  Specifically, 
inquiry has not been made to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) in an attempt to 
confirm the veteran's alleged stressor.  Although the veteran 
has the burden of submitting evidence to support a claim, 
critical evidence may be in the control of the Federal 
Government.  In such situations, the VA should obtain that 
critical evidence.  Murphy v. Derwinski, 1 Vet.App. 78, 82 
(1990).  Hence an attempt should be made to verify through 
the USASCRUR or appropriate military channels whether the 
veteran was ever transferred to Da Nang and stationed with 
the 366th Munitions Maintenance Squadron in Da Nang, and 
whether the 366th Munitions Maintenance Squadron in Da Nang 
experienced shelling in July 1992, with casualties, including 
the death of a soldier nicknamed "Bobby."  

The Board notes that the RO in January 1994 requested that 
the veteran submit additional evidence of alleged stressors 
but veteran did not reply to that request.  

Accordingly, pursuant to the duty to assist the veteran with 
his claim, the case is remanded for the following:

1.  The RO should appropriately contact 
the appellant and again request that he 
submit any available evidence of alleged 
stressors he experienced in service, to 
include a written statement which sets 
forth the specific dates of events, 
locations, his unit assignment (down to 
the company level) and the names and 
units of any other servicemen involved.  
He should be informed that such evidence 
may include any photographs or other 
documentation that might serve to verify 
alleged stressors, including combat.  He 
should be advised that information is 
vitally necessary to obtain supportive 
evidence of stressful events and that the 
information about stressors must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  The 
veteran should also be informed of the 
probative value of any lay statements 
from persons with knowledge of the 
alleged stressful events.  The RO should 
attempt to assist the veteran in 
obtaining such statements.  

The RO should also appropriately contact 
the veteran and request that he obtain 
and submit copies of private treatment 
records pertaining to treatment of PTSD 
since January 1994.  

Copies of VA treatment records pertaining 
to PTSD, covering the period from January 
1994 to the present, should be obtained 
by the RO. 

All records obtained should be associated 
with the claims file.

2.  Next, the RO should contact the 
Director of National Archives and Records 
Administration (NARA) and request morning 
reports related to the veteran's unit of 
assignment or any other information 
regarding activities of his unit or squad 
during the time frames of his claimed 
stressor experiences.  These should also 
be associated with the claims file. 

3.  Thereafter, the RO should contact 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) 
(formerly the United States Army and 
Joint Services Environmental Support 
Group (ESG)), located at 7798 Cissna 
Road, Suite 101, Springfield, VA 22150-
3197.  The USASCRUR should be requested 
to provide any available information 
which might corroborate the veteran's 
alleged stressors, as noted within this 
remand and in any statements by the 
veteran.  The USASCRUR should be 
provided copies of the veteran's service 
personnel records, any morning reports 
obtained, and any other evidence and 
information that may assist it in its 
research.  Any USASCRUR report or 
response obtained should be associated 
with the claims file. 

4.  Thereafter, if any alleged stressors 
have been corroborated, the veteran 
should be afforded a special VA 
psychiatric examination to determine the 
nature of any existing psychiatric 
disorders.  The entire claims folder and 
a separate copy of this remand should be 
reviewed by the examiner in connection 
with the examination.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining 1) whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and 2) whether the diagnostic criteria 
to support the diagnosis of PTSD due to 
a stressor or stressors in service have 
been satisfied.  The examination report 
should reflect review of pertinent 
material in the claims folder.  All 
necessary studies or tests should be 
accomplished.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify the credible "stressors" that 
caused the disorder and the evidence 
relied upon to establish the existence 
of the stressor(s).  The report of the 
examination should include a complete 
rationale for all opinions expressed.

5.  Thereafter, the RO should 
readjudicate whether the veteran has 
submitted new and material evidence 
sufficient to reopen a claim for service 
connection for PTSD, applying the 
standard for reopening claims as outlined 
in Hodge.  The RO is reminded that the 
"sufficiency" of a stressor to cause 
PTSD is a medical determination.  If the 
RO finds that new and material evidence 
has been submitted and reopens the claim, 
it should next determine if a well-
grounded claim has been presented.  See 
Elkins v. West, No. 97-1534 (U.S. Vet. 
App. February 17, 1999) (en banc).  If 
any determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

- 19 -


